Title: James Monroe to Thomas Jefferson, 27 February 1816
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            washington Febry 27th 1816
          
          I was much gratified to find that you approved the ground taken with the Spanish minister, respecting the sph colonies & in our affairs with Spain generally. the minister left this shortly after the correspondence for Phila, on account of the ill health of his family, not in disgust as has been represented. He has since arrival there written me another letter, adhering to his former claims, but in a tone of moderation, intimating a desire that a negotiation may be opend for the arrangment of every difference at madrid. This is under consideration, and a special mission may be the result—He suggested in conference, his wish, that East Florida &a might be ceded to the US., in consideration of territory on the western side of the mississippi, & in satisfaction of any well founded claims. He intimated also that it was probable that Buenos ayres, montividio montevideo, &a, might be exchanged with for Portugal for with the Portuguese govt. This seems to be more probable, from a late account that 6000. troops are going fromto Buenos Ayres. The policy of G. Britain has been to govern the Spanish provinces thro’ the Pen’Insula. While therefore she governs the pen’insula, she is opposd to the independance of the provinces. at present she governs France Spain & Portugal, as well as Holland, and may be concluded to be indisp opposed to any change of that kind in this hemisphere. Having gain’d such an ascendancy in Europe, I should not be surprised to see a regular plan pursued in concert, by several of the powers, under her direction for the subjugation of the Spanish colonies, with ulterior objects bearing on us. The event is so probable, that all movments in that quarter ought to be watched attentively by this government
          It is very important to obtain the manuscript which you recd from Govr Claiborne. It is possible that the copy deposited in the dept of state may still be there. The papers preserv’d, and by far the greater  part were, are still packed in boxes, which will not be opend till the office is in a state to receive them, which will not happen in less than a month. If you will be so good as to send me the document in your possession I will have a copy taken, & then forward it, as you may direct. The cutting from the Argus is receivd.
          Mr Pinkney of maryland will be nominated to Russia, with a special mission to Ita Naples, respecting claims. He relinquishes a practice said to be worth 25000 dolrs a year.
          Mr Gallatin goes to France. He hesitated some time, but at last decided to accept the mission.
          
            with great respect & esteem your friend & servant
            Jas Monroe
          
        